            Case 1:20-cv-06096-LJL Document 30 Filed 09/23/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               9/23/2020
                                                                       :
STEAK N SHAKE,                                                         :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   20-cv-6096 (LJL)
                  -v-                                                  :
                                                                       :        ORDER
WILMINGTON TRUST, NATIONAL ASSOCIATION., :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:


        Defendant moves, by letter motion, for an order compelling Plaintiff (1) to produce

documents in response to its requests for production of documents, (2) to confirm that Plaintiff

will produce documents in certain agreed upon categories, and (3) to answer Defendant’s first set

of interrogatories. Dkt. No. 28. The letter motion focuses on the document requests. Plaintiff

responds that the request is premature. See Dkt. No. 29. Although Plaintiff has made “standard

objections to scope and relevance,” Plaintiff is “working diligently to collect and provide as

much information and documents as it can in response to these requests.” Dkt. No. 29. It notes

that it has indicated that it will meet and confer on each of the document requests.

        The Court’s Individual Practices are intended to prevent that form of gamesmanship and

delay whereby a responding party makes a blanket “standard” objection to a document request in

its entirety but then seeks to delay the day of reckoning and prevent the requesting party from

obtaining documents—or even from availing itself of judicial review—by stating that they would

“meet and confer” and then stalling. They require the requesting party to “attempt” to meet and

confer on discovery disputes and the responding party to make itself available within 48 hours on
          Case 1:20-cv-06096-LJL Document 30 Filed 09/23/20 Page 2 of 4




pain that, if they do not do so, the requesting party may request relief from the Court (and may

also be granted a reply.) Plaintiff protests that it has not engaged in gamesmanship and that it

agreed to make itself available within 48 hours of a request. It also argues that discovery

pursuant to the document requests is not due under the Court’s Amended Case Management Plan

which provides that fact discovery does not close until October 16, 2020. See Dkt. Nos. 29, 22.

       Plaintiff has a mistaken view of the effect of the Case Management Plan. That Plan

required all parties to complete discovery by October 16, 2020. That date was based on

Plaintiff’s request for expedition and on its representation that it was prepared to make document

production in two weeks. See Dkt. No. 24 at 37. It should not be understood as a license to

forestall completing document discovery until October 16. The parties stipulated to satisfying

Defendant’s document requests by September 23, 2020. See Dkt. No. 29 at 1; Dkt. No. 28-6. If

Plaintiff wants to keep the expedited schedule, it is incumbent on Plaintiff to produce documents

now and not wait until October 16.

       As to the question of whether Plaintiff made itself available to meet and confer within 48

hours, the Court sees no value in resolving that question now. The parties plainly have disputes

as to the scope of document production. Moreover, the Court is unclear whether the disputes are

ripe with respect to many of these requests and does not have sufficient information to rule on

each of the disputed requests. The Court orders the parties to meet and confer on document

requests on Wednesday, September 23, 2020, and to submit a joint letter to the Court on ECF by

no later than 5:00 p.m. on Thursday, September 24, 2020 laying out any disputes that remain.

For each request that is disputed, the joint letter shall go through each request in number order,

laying out the respective positions of each party (Plaintiff first and then Defendant) as to

relevance and burden (or other objection) in a discrete short paragraph (no more than six 12 point
                                                     2
             Case 1:20-cv-06096-LJL Document 30 Filed 09/23/20 Page 3 of 4




roman space lines) for each request. The Court will hear the parties by telephone conference at

6:00 p.m. on September 29, 2020. At that date and time, the parties shall dial the Court’s

conference line at 888-251-2909 (access code: 2123101). In addition, the parties are to meet and

confer between September 23, 2020 and September 29, 2020 to attempt to resolve any remaining

disputes.

        There is one dispute, however, that is clearly ripe. The Court’s resolution of that dispute

might provide some helpful guidance to the parties. Request No. 1 asks for the following:

        All Documents concerning Steak n Shake’s compliance with Section 6.06 of the Credit
        Agreement, including the Document reasonably requests by Wilmington in the (1)
        September 2, 2020 Email; (2) July 27, 2020 Letter; and (3) AlixPartner Document
        Requests.

        After parroting the standard objections, Plaintiff asserts that for purposes of responding to

this request, it will interpret the request “as seeking information sufficient to how that SnS’s

property sales under the Credit Agreement complied with Section 6.06(b)(i)-(iii).” Dkt. No. 28,

Ex I at 9.

        That responses is plainly insufficient for two related reasons. First, as the Court has held,

under the Credit Agreement, that Defendant is not required simply to accept Plaintiff’s say-so

that it has complied with Section 6.06(b) or the documents that Plaintiff believes will make its

case regarding compliance, but is permitted to probe the assertion that Plaintiff has complied

with that section of the Credit Agreement and to make reasonable requests for Defendant (not

Plaintiff) to reach a determination that Section 6.06 has been satisfied. See Dkt. No. 20 at 21.

Second, now that Plaintiff has brought this lawsuit, Defendant’s rights with respect to document

requests are not circumscribed by the four corners of the Credit Agreement (although the

language of the Credit Agreement is relevant). It is entitled to “obtain discovery regarding any


                                                      3
          Case 1:20-cv-06096-LJL Document 30 Filed 09/23/20 Page 4 of 4




nonprivileged matters that is relevant to any party’s claim or defense,” including the claims it has

breached the Credit Agreement and that its requests under the Credit Agreement were

unreasonable and that it is liable for damages. Fed. R. Civ. P. 26(b). In short, the category of

documents relevant to whether Defendant breached the agreement may be broader than what is

relevant to whether Plaintiff satisfied Section 6.06(b), and what is not unduly burdensome and

proportional under the Federal Rules is at least as expansive—and may be more so—than what is

“reasonably request[ed]” under the Credit Agreement.

       Under those standards, and without passing on the question whether Defendant has a

right to the documents under the Credit Agreement, at a minimum, the following documents are

plainly are relevant and proportional to the needs of the case and must be produced: the

documents requested by defense counsel on the second page of the letter dated July 27, 2020, at

Dkt. No. 15-7, and the documents requested by defense counsel in the first three bullet points of

the letter dated September 2, 2020, at Dkt. No. 28-2. The Court reserves judgment on the

remainder of the documents requested in Request No. 1, pending further discussion of the

relevance of such material.



       SO ORDERED.

Dated: September 23, 2020                          __________________________________
       New York, New York                                     LEWIS J. LIMAN
                                                          United States District Judge




                                                     4
